ORDER
PER CURIAM.
Plaintiff appeals the trial court’s judgment in favor of Defendant on Plaintiff’s breach of contract claim. Plaintiff claims he is entitled to valuation of and payment for his shares of company stock. Affirmed.
In 1985 the parties entered into a shareholders “Buy/Sell” agreement which provided a method for valuing company stock if it was sold. In 1986 the parties executed a “Mutual Release” which provided for Plaintiff to return his shares of stock to the company, for Defendant to pay Plaintiff ten dollars, and for both parties to release each other from any and all claims.
Plaintiff contends the trial court’s judgment is against the weight of the evidence. *104He claims the “Mutual Release” was without consideration; Defendant did not comply with the terms of the agreement, and the prior “Buy/Sell” agreement had not been altered, rescinded or superseded. However, evidence was presented showing the parties entered into the “Mutual Release” knowingly and voluntarily. Defendant testified the ten dollars had been paid. Consideration existed in the form of exchanged promises.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed in accordance with Rule 84.-16(b).